DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions
This is a first action on the merits for this continuous application filed on 11/02/20
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-2 and 18-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Woo et al. (US 6,596,230 B1).
Regarding claims 1 and 18, Woo discloses a method (col.1, lines 7-13; Fig.2:22) for sterilizing a fluid comprising:
Passing a fluid through an inlet stem and into a chamber of a storage container (Fig.1:22) so that the fluid collects within the chamber of the storage container;
Applying a beam of electromagnetic radiation (col.7, lines 18-21) to the inlet stem (Fig.1:42 and 22) so that the beam of radiation passes through the inlet stem and through at least a portion of the fluid passing through the inlet stem, the beam of radiation at least partially sterilizing the fluid passing through the inlet stem and into the chamber of the storage container;
Passing a fluid through a first fluid flow path of a sterilization container (Fig.1:22) under a pressurized forced fluid flow (the rotation of the flexible vanes in Fig.1:36 are considered to create a pressurized force on the fluid), the sterilization container being comprised of a first wall comprised of a sheet of flexible polymeric film (col.6, lines 24-27); and 
Applying a first beam of electromagnetic radiation (col.7, lines 18-21) to the first wall of the sterilization container (Fig.1:42 and 22) so that the first beam of radiation passes through the first wall and through at least a portion of the fluid passing through the first fluid flow path of the sterilization container, the first beam of radiation at least partially sterilizing the fluid passing through the sterilization container.
Regarding claims 2 and 19, Woo et al. discloses that the first beam of radiation comprises an electron beam (col.8, lines 35-38).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (US 6,596,230 B1).
Woo appears silent to disclose flowing the sterilized fluid into a storage vessel.
Absent showing of criticality or unexpected results, adding a second sterilizing electron beam to Woo system and storing the sterilized fluid of Woo in a storage vessel are considered obvious matters of design choices in order to inactivate pathogens with a sterilizing radiation in a continuous flow arrangement while exhibiting radiation dose uniformity (col.1, lines 9-13). It would have been obvious to one of ordinary skilled in the art at the time of the invention to add a second sterilizing electron beam to Woo system and to place the sterilized fluid of Woo in a storage vessel in order to inactivate pathogens with a sterilizing radiation in a continuous flow arrangement while exhibiting radiation dose uniformity.
Claims 6-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (US 6,596,230 B1) in view of Muller (US 5,770,147).
Woo et al. discloses a system for use in sterilization of a fluid (Fig.1:22) having an inlet (Fig.2:24), an outlet (Fig.2:26), and fluid flow path (fluid flowing from fluid inlet 24 to fluid outlet 26 as shown in Fig.2) extending therebetween, the sterilization container being comprise of:
A first wall (unlabeled opposite end walls of container 22 as shown in Fig.2); and 
A second wall (unlabeled opposite end walls of container 22 as shown in Fig.2).
Woo appears silent to disclose placing elongated baffles with openings within the sterilization container wherein the plurality of fluid flow paths comprise at least three separate fluid flow paths.
Muller discloses a body fluid sterilization apparatus (Fig.1) having a containment (Fig.1:4) that includes a baffle structure (Fig.1:6) having openings (at least three separate fluid flow paths) through the transverse bars (Fig.1:6b) in order to subject the flowing body fluid to sufficient turbulence so that, during the irradiation period, all parts of the fluid will uniformly receive highest UV dose (col.1, lines 49-53). It would have been obvious to one of ordinary skilled in the art at the time of the invention to place Muller baffle structure within Woo sterilization container in order to subject the flowing body fluid to sufficient turbulence so that, during the irradiation period, all parts of the fluid will uniformly receive the highest dose of electron beam.
Regarding claim 7, Woo et al. discloses that the first beam of radiation comprises an electron beam (col.8, lines 35-38).
Regarding claim 8, Woo et al. teaches that the primary wall and the secondary wall are comprised flexible sheets of a polymeric film material (col.6, lines 24-27).
Regarding claim 9, Woo et al. shows that the thickness of the primary wall portion (unlabeled portion of top surface 28 as shown in Fig.1) is at least 10% or at least 40% greater than the thickness of the secondary wall portion (bottom surface 30 where top and bottom surfaces touch as shown in Fig.1 to form discrete packets 40).
Regarding claim 11, Woo et al. discloses means for (this term is considered to invoke (112)6th paragraph and is equivalent to plate 32 as shown in Fig.1) limiting a thickness of the first fluid flow path.
Regarding claims 12 and 14-15, Woo et al. shows means for (this term is considered to invoke (112)6th paragraph and is equivalent to roller 38 as shown in Fig.1) immobilizing the container (the roller 38 upon stopping is capable of holding belt chamber 22 in place).
Regarding claim 13, Woo appears silent to disclose using a second electron beam, and also appears silent to disclose placing elongated baffles with openings within the sterilization container.
Absent showing of criticality or unexpected results, adding a second sterilizing electron beam to Woo system is considered an obvious matter of design choice in order to inactivate pathogens with a sterilizing radiation in a continuous flow arrangement while exhibiting radiation dose uniformity (col.1, lines 9-13). It would have been obvious to one of ordinary skilled in the art at the time of the invention to add a second sterilizing electron beam to Woo system in order to inactivate pathogens with a sterilizing radiation in a continuous flow arrangement while exhibiting radiation dose uniformity.
Muller discloses a body fluid sterilization apparatus (Fig.1) having a containment (Fig.1:4) that includes a baffle structure (Fig.1:6) having openings through the transverse bars (Fig.1:6b) in order to subject the flowing body fluid to sufficient turbulence so that, during the irradiation period, all parts of the fluid will uniformly receive highest UV dose (col.1, lines 49-53). It would have been obvious to one of ordinary skilled in the art at the time of the invention to place Muller baffle structure within Woo sterilization container in order to subject the flowing body fluid to sufficient turbulence so that, during the irradiation period, all parts of the fluid will uniformly receive the highest dose of electron beam.
Regarding claim 16, Woo et al. discloses that the means for (this phrase is considered to invoke paragraph 112(f) and is equivalent to 20 as shown in Fig.1) immobilizing includes a support on which the sterilization container rests and a plurality of fasteners (Fig.1:22) securing the sterilization container to the support; the means for immobilizing includes: a support on which the sterilization container rests (Fig.1:20); a plurality of spaced part posts outwardly projecting from the support (Fig.1:22); and a plurality of spaced apart holes (unlabeled holes in top and bottom plates 18 and 20 as shown in Fig.1) formed on the sterilization container, each holehaving a corresponding post received (unlabeled nuts in the holes in top and bottom plates 18 and 20 as shown in Fig.1) therein.
Regarding claim 17, Woo appears silent to disclose flowing the sterilized fluid into a storage container.
Absent showing of criticality or unexpected results, adding a second sterilizing electron beam to Woo system and storing the sterilized fluid of Woo in a storage container are considered obvious matters of design choices in order to inactivate pathogens with a sterilizing radiation in a continuous flow arrangement while exhibiting radiation dose uniformity (col.1, lines 9-13). It would have been obvious to one of ordinary skilled in the art at the time of the invention to add a second sterilizing electron beam to Woo system and to place the sterilized fluid of Woo in a storage container in order to inactivate pathogens with a sterilizing radiation in a continuous flow arrangement while exhibiting radiation dose uniformity.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (US 6,576,201 B1) in view of Muller (US 5,770,147) as applied to claim 6, and further in view of Day et al. (US 2009/0145855 A1).
The combined Woo et al. system appears silent to disclose using a filter. 
Day discloses a water purification method [0058] that includes a filtration unit (Fig.2 and Table A) in combination with photocatalytic units (Fig.2). Day teaches that combining filtration with irradiation water purification provides efficient water purification systems [0058]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to add a filtration unit to the combined Woo et al. system in order to provide an efficient water purification system.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woo et al. (US 6,576,201 B1) as applied to claim 18, and further in view of Day et al. (US 2009/0145855 A1).
Woo et al. method appears silent to disclose using a filter. 
Day discloses a water purification method [0058] that includes a filtration unit (Fig.2 and Table A) in combination with photocatalytic units (Fig.2). Day teaches that combining filtration with irradiation water purification provides efficient water purification systems [0058]. It would have been obvious to one of ordinary skilled in the art at the time of the invention to add a filtration unit to Woo et al. method in order to provide an efficient water purification system.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,821,197 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 6-17 in this application are the same as the scopes of U.S. Patent No. 10,821,197 B2 using similar words for the same limitations.
Claims 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,166,306 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 6-17 in this application are the same as the scopes of U.S. Patent No. 10,166,306 B2 using similar words for the same limitations.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,737,624 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 6-17 in this application are the same as the scopes claims 1-5, 13-18 of U.S. Patent No. 9,737,624 B2 using similar words for the same limitations; and because the scopes of claims 1-5 and 18-20 in this application are the same as the scopes claims 6-12 of U.S. Patent No. 9,737,624 B2 using similar words for the same limitations.
Claims 6-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,289,522 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scopes of claims 6-17 in this application are the same as the scopes of claims 1-21 of U.S. Patent No. 9,289,522 B2 using similar words for the same limitations.
Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the primary reason for indicating allowable subject matter in claims 4-5 is the inclusion of the body bounding the container limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONZER R CHORBAJI whose telephone number is (571)272-1271. The examiner can normally be reached M-F 5:30-12:00 and 6:00-9:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill J Warden can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONZER R CHORBAJI/Primary Examiner, Art Unit 1798